DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on January 28, 2021.
The amendment to the specification filed on January 28, 2021 is entered.
Claims 1-5, and 10-12 are currently pending and have been examined.
Claims 1 and 12 are amended.
Applicant’s amendment to Claim 12 overcomes the objection to the drawings under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims, set forth in the Non-Final Rejection mailed November 12, 2020.  The objection is withdrawn.
 Applicant’s amendment to Claim 12 overcomes the rejection under 35 U.S.C. 112(a) for new matter, set forth in the Non-Final Rejection mailed November 12, 2020.  The rejection is withdrawn.
Applicant’s amendment to Claim 12 overcomes the rejection under 35 U.S.C. 112(b) for indefiniteness, set forth in the Non-Final Rejection mailed November 12, 2020.  The rejection is withdrawn.


Allowable Subject Matter
Claims 1-5 and 10-12 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Posz on February 5, 2021.

The application has been amended as follows: 
1. (Amended)  An air-conditioning apparatus comprising: 
a main body having an air passage formed therein; and 
a heat-exchange unit disposed in the air passage, 
the heat-exchange unit including 
a first heat exchanger and a second heat exchanger provided adjacent to each other, and 
a partition plate disposed in such a state that a first region of the partition plate is located inside a space between the first heat exchanger and the second heat exchanger and a second region of the partition plate is located outside the space between the first heat exchanger and the second heat exchanger, 
configured to hold the partition plate in place by attaching respectively to a front face and a back face opposite to the front face of the partition plate, 
in a first disposition state, the main body being disposed in such an orientation that an air flow generated in the air passage passes through the heat-exchange unit in a direction intersecting the direction of gravity, 
in the first disposition state, the heat-exchange unit being disposed in such an orientation that the first heat exchanger is provided adjacent to, and above, the second heat exchanger and that the second region of the partition plate is located on a downstream side of the first region of the partition plate in a direction of the air flow generated in the air passage,  Serial No. 15/322,548Attorney Docket No. 129A_479_TN 
the second region of the partition plate being provided with an opening extending through the front face and the back face of the partition plate configured as an inlet of a drain path communicating with the outside of the main body, and 
in the first disposition state, the heat-exchange unit is disposed in such an orientation that the first drain pan is located below the inlet to form a part of the drain path.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the following:
a first drain pan and second drain configured to hold the partition plate in place by attaching respectively to a front face and a back face opposite the front face of the partition plate, and the second region of the partition plate is located on a downstream side of the first region of the partition plate in a direction of the air flow generated in the air passage, the second region of the partition plate being provided with an opening extending through the front face and the back face of the partition plate configured as an inlet of a drain path communicating with the outside of the main body, in the first disposition state, the heat-exchange unit is disposed in such an orientation that the first drain pan is location below the inlet to form a part of the drain path.-3-Attorney Docket No. 129A_479_TN
The closest prior art of record is U.S. Patent Application Publication No. 20070169499 to Rios et al. (hereinafter “Rios”), and U.S. Patent No. 4,000,779 to Irwin (hereinafter “Irwin”).
The closest prior art of Rios teaches an air conditioning apparatus including all of the features of claim 1 except, a first drain pan and second drain configured to hold the partition plate in place by attaching respectively to a front face and a back face opposite the front face of the partition plate, and the second region of the partition plate is located on a downstream side of the first region of the partition plate in a direction of the air flow generated in the air passage, the second region of the partition plate being provided with an opening extending through the front face and the back face of the partition plate configured as an inlet of a drain path communicating with the outside of the main body, in the first disposition state, the heat-exchange unit is disposed in such an orientation that the first drain pan is location below the inlet to form a part of the drain path.
The closest prior art of Irwin teaches, an air conditioning apparatus including a closing plate and a deflector to assist with guiding air flow.
However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide an air-conditioning apparatus comprising a partition plate having a first region and second region: a first drain pan and second drain configured to hold the partition plate in place by attaching respectively to a front face and a back face opposite the front face of the partition plate, and the second region of the partition plate is located on a downstream side of the first region of the partition plate in a direction of the air flow generated in the air passage, the second region of the partition plate being provided with an opening extending through the front face and the back face of the partition plate configured as an inlet of a drain path communicating with the outside of the main body, in the first disposition state, the heat-exchange unit is disposed in such an orientation that the first drain pan is location below the inlet to form a part of the drain path, in combination with all other claimed features.-3-Attorney Docket No. 129A_479_TN
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Pages 9-10, filed January 28, 2021, with respect to the amended   have been fully considered and are persuasive.  The Non-Final Rejection of November 12, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                             /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763